Citation Nr: 9912060	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for heart and lung disease 
as a result of tobacco use during service, or alternatively, 
secondary to nicotine dependence acquired during service.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1960 to May 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for lung, 
throat and heart disease.  In his Form 9 filing, dated in 
June 1998, the appellant did not appeal the RO's denial of 
his claim for service connection for throat disease.  
Additionally, he has alleged that his disabilities are 
casually related to in- service tobacco use and nicotine 
dependence acquired during service.  The issue of the case 
has been rephrased to more accurately reflect the claim on 
appeal.

The Board notes that recent congressional legislation 
prohibits service connection for disease attributable to 
tobacco use during active service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
legislation only pertains to claims filed after June 9, 1998 
and, thus, is inapplicable to the case at hand.

The Board also notes that, in his Form 9 filing dated 1998, 
the appellant raised the issue of service connection for 
diabetes for the first time.  This issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Heart and lung diseases were first manifested many years 
after service.

2.  No competent medical evidence has been submitted or 
secured to establish that nicotine dependence began in 
service or that smoking in service caused the appellant's 
heart or lung diseases.

3.  The claim of service connection for heart and lung 
disease as a result of tobacco use during service, or 
alternatively, secondary to nicotine dependence acquired 
during service, is not plausible.


CONCLUSION OF LAW

The claim for service connection for heart and lung disease 
as a result of tobacco use during service, or alternatively, 
secondary to nicotine dependence acquired during service, is 
not well grounded, and there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his heart and lung diseases are 
causally related to his tobacco use during service, or 
alternatively, are proximately related to his nicotine 
dependence acquired during service.  He has submitted a sworn 
affidavit which attests to a pre- service history of smoking 
approximately 1 pack of cigarettes per week.  He next 
contends that the Navy "encouraged" him to smoke by selling 
cigarettes for ten cents a pack, and by permitting smoking in 
all living spaces and most working spaces.  He further 
alleges that, at the time of his separation from service, he 
was smoking three packs per day and that he has been unable 
to quit smoking ever since.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of cardiovascular 
disease.  In April 1961, he did voice complaint of non- 
disabling pain in left mid- lung area, however, x- ray 
examination of the chest was negative.  His separation 
examination, dated in May 1963, revealed no abnormality of 
the lungs, chest and cardiovascular system.  The Board also 
notes that his Naval Reserve examinations, dated from 1964 to 
1968, indicated "normal" clinical evaluations of the lungs, 
chest and cardiovascular system.

Review of the appellant's private and VA medical records 
reveals that he was first treated for hypertension and 
paroxysmal atrial tachycardia by O.B. Crocker, M.D., in 
October 1973.  Thereafter, he underwent numerous treatments 
and hospitalizations for various cardiovascular and pulmonary 
system problems.  The diagnoses included myocardial 
infarction, supraventricular tachycardia, cardiomegaly, 
cardiomyopathy with congestive heart failure, 
arteriosclerotic heart disease with angina, alcoholic 
myopathy with atrial fibrillation, pulmonary hypertension and 
chronic obstructive pulmonary disease (COPD).

With regard to his history of smoking, the appellant was 
"strongly admonished" to quit smoking by O.B. Crocker, 
M.D., in January 1975.  August and September 1986 VA 
inpatient treatment records reveal his report of smoking 1 to 
11/2 packs of cigarettes per day for over 25 years.  A December 
1987 VA outpatient treatment record and an October 1993 
inpatient treatment record from the Charter Hospital of 
Jackson reveal his report of smoking 2 packs per day.  An 
August 1994 discharge summary from Baptist Memorial Hospital 
- North Mississippi reveals a diagnosis of "tobacco abuse," 
and medical opinion that his moderate obstructive airways 
disease was "undoubtedly due to ... long- term cigarette 
smoking."  In a letter dated in October 1997, Gregory K. 
Jenkins, M.D., indicated that the appellant's history of COPD 
was "certainly" related to his history of smoking.  He also 
stated, in pertinent part, that the appellant's coronary 
artery disease was "compounded" by his smoking.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Hypertension or any other cardiovascular disease may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent within one year from the appellant's separation from 
active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Service connection may also established on a direct basis for 
injury or disease attributable to the use of tobacco products 
during active service.  VA O.G.C. Prec. 2-93 (May 13, 1997).  
Additionally, service connection may also be established on a 
secondary basis where the medical evidence establishes that 
the appellant acquired nicotine dependence during service, 
and that such nicotine dependence is the proximate cause of 
his disease(s) resulting from his use of tobacco products.  
VA O.G.C. Prec. 19-97 (May 13, 1997); 38 C.F.R. § 3.310(a) 
(1998).

In this case, the evidence of record reveals the appellant's 
pre- service history of smoking 1 pack of cigarettes per week 
and, depending upon which version of his smoking history is 
deemed more accurate, he has smoked between 1 to 3 per packs 
of cigarettes per day since his entry into service.  
Undoubtedly, his heart and lung problems are medically 
correlated with his history of long- term cigarette smoking, 
but they have not been medically identified as residual 
disability stemming from his tobacco use during his period of 
active service.  That is, the appellant has not shown that 
the damage done to his heart and lungs by his relatively 
short period of in- service smoking, as opposed to his entire 
history of smoking, gave rise to his current heart and lung 
diseases.  As such, he has failed to satisfy the Caluza 
requirement of submitting medical evidence which establishes 
a nexus, or causal connection, between heart and lung 
disabilities and his use of tobacco during service.

Additionally, the appellant contends that he acquired a 
nicotine dependence during service, and that such dependence 
is the proximate cause of his heart and lung disabilities.  
As indicated above, he has given somewhat inconsistent 
accounts of his smoking history, but apparently smoked 
somewhere between 1 to 3 per packs of cigarettes per day 
since his entry into service.  He was first admonished to 
quit smoking approximately 12 years following his discharge 
from service.  In 1994, more than 30 years following his 
discharge from service, he was given a diagnosis of "tobacco 
abuse" which appears to meet the definitional criteria for 
nicotine dependence.  See VA O.G.C. Prec. 19-97 (May 13, 
1997); American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994)(DSM-IV).  However, there is no medical opinion linking 
any such nicotine dependence specifically to his period of 
active service, either by way of incurrence or aggravation.  
Accordingly, he has failed to satisfy the Caluza requirement 
of submitting medical evidence which establishes a nexus, or 
causal connection, between his in- service tobacco use and 
any nicotine dependence diagnosed three decades thereafter.

Finally, the medical evidence of record clearly shows that 
the appellant's heart and lung disabilities were first 
manifested many years following his separation from service.  
It has not been contended otherwise.  As such, the evidence 
of record also fails to show that his heart and lung 
disabilities were incurred, or aggravated, during his period 
of active service.

Rather, in this case, the only evidence of record which 
relates the appellant's heart and lung disabilities to his 
in- service use of tobacco, or alternatively, a nicotine 
dependence acquired during service, consists entirely of the 
appellant's own statements.  His assertions, in and of 
themselves, are insufficient to well ground this claim.  See 
38 C.F.R. § 3.303(b)(1998); Savage, 10 Vet.App. 488 (1997).  
In this regard, while the appellant is deemed competent to 
report an increased usage of tobacco during service and 
thereafter, he is not qualified to correlate such increased 
use into a diagnosis of nicotine dependence acquired during 
service.  See VA O.G.C. Prec. 19-97 (May 13, 
1997)(determination of whether a veteran acquired a 
dependence on nicotine during service is a medical issue).  
He is also not competent to make a medical determination that 
his heart and lung disabilities are causally related to his 
in- service tobacco use.  See Espiritu, 2 Vet.App. 492 
(1992).

Accordingly, the Board must deny the appellant's claim of 
service connection for heart and lung disease as a result of 
tobacco use during service, or alternatively, secondary to 
nicotine dependence acquired during service.  See Edenfield 
v. Brown, 8 Vet.App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
that claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  By letter dated in 
September 1997, the RO advised the appellant of the type of 
evidence needed to show a relationship between his use of 
tobacco during service and his heart and lung disease.  The 
appellant, who is an attorney, responded by submitting 
records from his medical providers and a sworn statement 
regarding his smoking history.  He has not referenced any 
existing evidence which arguably would well ground the 
claims, and, therefore, VA has no further duty under 
38 U.S.C.A. § 5103(a).



ORDER

The claim for service connection for heart and lung disease 
as a result of tobacco use during service, or alternatively, 
secondary to nicotine dependence acquired during service is 
denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

